Sosman, J.
(concurring). I agree that there are at least tenuous distinctions between the facts of this case and those in Ross v. Garabedian, 433 Mass. 360 (2001), but, in my view, there should be no need to tease out such distinctions. For the reasons articulated in my dissent in that case, id. at 367-372 (Sosman, J., dissenting), the record there also demonstrated that, many years prior to commencement of the action, the plaintiff “reasonably should have discovered that an emotional or psychological injury or condition was caused by” the sexual abuse. Id. at 367 (Sosman, J., dissenting), quoting G. L. c. 260, § 4C. That case indulged in the subjective analysis that today’s decision rightly eschews. There, as here, a sympathetic explication of why a particular plaintiff did not have actual knowledge does not satisfy the objective test of what a reasonable person would have understood about the causal relationship between prior sexual abuse and later psychological harm. Today’s decision announces that the Ross case “represents the outer boundaries of the discovery rule,” ante at 287, which hopefully will operate to confine that erroneous decision to its precise facts.